BEAUCHAMP, Judge.
An application for writ of habeas corpus was filed before the Criminal District Court of Dallas County on September 29, 1949. The only- effort to allege grounds for it was that R. D. Matthews,, the petitioner, “ * * * is illegally confined and restrained of his liberty in Dallas County, Texas by Bill Decker, Sheriff,” and others, together with the following: “The nature of such illegal confinement and restraint being Illegal Hold for the State of Arkansas.”
There is no statement that a hearing was had and the only judgment we find in the record is in the following language: “Relator remanded to the custody of the Sheriff of Dallas County, Texas, to hold for the Removal Agent of Arkansas. To which Relator excepts and gives Notice of Appeal to the Court of Criminal Appeals of Texas, at Austin, Texas. Bond set at $1500.00 on Appeal.”
Appellant entered into recognizance in the sum of $1500, as required of him, and requested 60 days in which to perfect his appeal. This was granted. No further action is indicated. This presents nothing for our consideration.
Judgment of the trial court is affirmed.